Bigelow, C. J.
The rule of law was correctly stated in the instructions. The provisions of the statutes (Gen. Sts. c. 108) regulating the rights and liabilities of married women as to their property and in certain civil proceedings, have in nowise changed or modified the rules of evidence or the legal presumptions applicable to them and their acts in criminal proceedings. 1 Greenl. Ev. § 28. Commonwealth v. Burk, 11 Gray, 437. Commonwealth v. Feeney, 13 Allen, 560. Commonwealth v. Wood, ante, 225. Exceptions overruled.